      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

LOUIS MARCUS TRASK                  *                        CIVIL ACTION
                                    *                        NO.:
VERSUS                              *
                                    *                        SECTION “ ” MAG.
ST. TAMMANY PARISH SHERIFF’S OFFICE,*
RANDY SMITH, OFFICER JASON D.       *                        Judge:
WILSON, OFFICER DAVID W. MAKI,      *
AND OFFICER PRESTON S. McCARRA      *                        Magistrate
                                    *
*****************************                                JURY TRIAL REQUESTED

                                         COMPLAINT

       The petition of LOUIS MARCUS TRASK , a person of the full age of majority and resident

of the County of Mobile, State of Alabama, respectfully represents:

                                                1.

       The following parties are made defendants in solido herein:

       1.     ST. TAMMANY PARISH SHERIFF’S OFFICE, an agency within the State of

              Louisiana that is liable unto Plaintiff for the claims asserted herein;

       2.     RANDY SMITH, in both a personal and official capacity, who is a competent

              person of the full age of majority and a domiciliary of the Parish of St. Tammany,

              State of Louisiana, and who is liable unto Plaintiff for the claims asserted herein;

       3.     OFFICER JASON D. WILSON in his capacity as a St. Tammany Parish Sheriff’s

              Officer and personally, who is a competent person of the full age of majority and a

              domiciliary of the Parish of St. Tammany, State of Louisiana, and who is liable unto

              Plaintiff for the claims asserted herein;

       4.     OFFICER DAVID W. MAKI in his capacity as a St. Tammany Parish Sheriff’s

              Officer and personally, who is a competent person of the full age of majority and a
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 2 of 12




               domiciliary of the Parish of St. Tammany, State of Louisiana, and who is liable unto

               Plaintiff for the claims asserted herein;

       5.      OFFICER PRESTON S. McCARRA in his capacity as a St. Tammany Parish

               Sheriff’s Officer and personally, who is a competent person of the full age of

               majority and a domiciliary of the Parish of St. Tammany, State of Louisiana, and who

               is liable unto Plaintiff for the claims asserted herein.

                                                  2.

       This is an action for damages sustained by a citizen of the United States against ST.

TAMMANY PARISH SHERIFF’S OFFICE, RANDY SMITH, AND OFFICERS JASON WILSON,

DAVID MAKI AND PRESTON McCARRA who violated the civil rights of a citizen and

unlawfully and without complete investigation committed false arrest, false imprisonment and

battery on Louis Trask; against Randy Smith (“Smith”) as the Sheriff of the St. Tammany Parish

Sheriff’s Office as the supervisory officer responsible for the conduct of the St. Tammany Parish

Sheriff’s Officers and for his failure to take corrective action with respect to police officers whose

careless investigation led to false arrest and battery which were known or should have been known

to Smith; to assure proper training and supervision of officers; or to implement meaningful

procedure to discourage lawless official conduct and against the St. Tammany Parish Sheriff’s Office

for the acts of St. Tammany Parish Sheriffs officers and Sheriff Smith, and for official policies or

customs of the St. Tammany Parish Sheriff’s Office which the St. Tammany Parish Sheriff’s

officers and Sheriff Smith were carrying out and for the inadequacy of police training and

supervision which amounts to deliberate indifference to the rights of citizens with whom the police

come into contact.


                                                  2
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 3 of 12




                                                 3.

                                 JURISDICTION AND VENUE

       The Honorable Court possesses jurisdiction over the civil action pursuant to 28 U.S.C. §

1331 and 28 U.S.C.§ 1443 because plaintiff asserts a claim under the Constitution, laws, or treatises

of the United States, namely 42 U.S.C.§ 1983.

                                                 4.

       Additionally, this Honorable Court possesses supplemental jurisdiction over Plaintiff’s state

law based claims for false arrest, assault, abuse of process, defamation of character and battery

pursuant to 28 U.S.C.§ 1367 because these claims arise from a common nucleus of operative facts.

                                                 5.

       Jurisdiction is also based upon diversity of citizenship and requisite jurisdictional amount

pursuant to Title 28 U.S.C., Section 1333 et seq.

                                                 6.

       The amount in controversy herein exceeds SEVENTY-FIVE THOUSAND AND NO/100

DOLLARS ($75,000.00), excluding interest and costs.

                                                 7.

       At all times relevant hereto and in all of their actions described herein, defendants were

acting under the color of law and pursuant to their authority as police personnel.

                                                 8.

       Defendants are truly and justly indebted unto Plaintiff for the full and true sum of

compensatory damages and punitive damages as are reasonable in the premises, together with

interest due from the date of judicial demand until paid and for all costs of these proceedings,


                                                 3
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 4 of 12




including attorney’s fees.

                                                  9.

                                  FACTUAL ALLEGATIONS

       Plaintiff, Louis Trask, is a citizen of the United States living in Mobile, Alabama. Louis

Trask has never been charged with a violent crime, nor a crime against a person as listed in LSA-R.S

Title 14.

                                                 10.

       On or about Saturday, September 29, 2018, at approximately 2206 hours, Deputy Preston

McCarra and Deputy First Class Jason Wilson were dispatched to a complaint of a disturbance with

possible shots fired, and responded as backup units at 62148 North 5th Street, Slidell, Louisiana.

                                                 11.

       Upon arrival, Deputy McCarra and Deputy Wilson stopped their patrol vehicle behind

Deputy Taylor Lewis’s patrol vehicle, and observed Deputy Lewis and Deputy John Hrabley running

towards a group of six subjects, including plaintiff, at the end of a dead-end street with vehicles in

the road near the end of the dead-end street. Deputy McCarra and Deputy Wilson quickly rushed

to join Deputy Lewis and Deputy Hrabley.

                                                 12.

       At this time, upon information and/or belief, all subjects, including plaintiff, were held at

gunpoint by Deputies McCarra, Hrabley, Lewis and Wilson.

                                                 12.

       Upon information and/or belief, all subjects were then given loud verbal commands to keep

their hands displayed and to slowly walk, one at a time, towards the deputies.


                                                  4
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 5 of 12




                                                 13.

       Mr. Trask complied with officers and was not aggressive or hostile.

                                                 14.

       At which time, upon information and/or belief, fearing for his life, Mr. Trask informed the

officers about a magazine in his possession and requested that the officers approach him and safely

restrain him with handcuffs in order to insure the safety of the responding officers.

                                                 15.

       Mr. Trask was never informed that he was being placed under arrest.

                                                 16.

       Then suddenly and without warning, Mr. Trask was slammed to the ground by several of the

officers. During this forceful apprehension of Mr. Trask, Mr. Trask was slammed onto the concrete,

causing him severe injuries.

                                                 17.

       Plaintiff avers that the intentional tortuous and criminal battery and injuries caused therefrom

occurred as a direct and proximate result of the violent and vicious misconduct of the defendants,

Officers Jason Wilson, David Maki and Preston McCarra, which intentional conduct and/or fault are

listed more particularly, but not exclusively, as follows:

       a.      Defendants Officers Jason Wilson, David Maki and Preston McCarra, intentional

               conduct caused plaintiff to sustain serious physical, emotional and psychological

               injuries;

       b.      Defendants Officers Jason Wilson, David Maki and Preston McCarra battered

               plaintiff when they knew or in the exercise of reasonable care should have known,


                                                  5
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 6 of 12




               that there existed a risk of harm;

       c.      Battery upon plaintiff;

       d.      Such other acts of commission and omission that constitute legal fault which may be

               learned and found through discovery and later proven upon the trial of this litigation.

       All of the foregoing acts of intentional conduct and fault were in violation of the law of the

State of Louisiana, ordinances of the Parish of St. Tammany, which are hereby specifically pleaded

and adopted by this reference as if set forth at this point in extenso.

                                                  18.

       The St. Tammany Parish Sheriff’s Office and Sheriff Randy Smith as the employers of

Officers Jason Wilson, David Maki and Preston McCarra, are liable for the assault, battery, and other

torts committed by Officers Jason Wilson, David Maki and Preston McCarra while acting in the

course and scope of their employment with the St. Tammany Parish Sheriff’s Office and/or Sheriff

Randy Smith.

                                                  19.

       Plaintiff is informed and believes, and on the basis of such information and belief, alleges

that the St. Tammany Parish Sheriff’s Office and Sheriff Randy Smith, with deliberate indifference,

gross negligence and reckless disregard to the safety, security, and constitutional statutory rights of

Plaintiff, maintained, enforced, tolerated, permitted, acquiesced in, and applied policies, practices

or customs and usages of, among other things:

       a.      Failing to adequately train, supervise and control employees concerning proper police

               procedure pertaining to detention, arrest, and use of force;

       b.      Failing to adequately discipline officers involved in this conduct.


                                                    6
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 7 of 12




                                                20.

       As a consequence of the aforesaid injuries, plaintiff categorizes his damages which he is

entitled to recover from the defendants in solido, as follows:

       a.      Past and future medical expenses, including but not limited to hospital, physician,

               medication, diagnostic testing, physical therapy, and any other health care expense;

       b.      Past and future rehabilitative expenses;

       c.      Loss of past and future income, wages, benefits, and other compensation;

       d.      Loss of earning capacity;

       e.      Loss of insurability;

       f.      Past and future physical pain and suffering;

       g.      Past and future mental and emotional anguish and distress;

       h.      Loss of enjoyment of life;

       i.      Costs of these proceedings and expert fees; and

       j.      Punitive/exemplary damages and attorney fees;

       k.      Other damages which will be shown through discovery and proven at trial.

                  CLAIMS BASED UPON VIOLATION OF PLAINTIFF’S

                           CIVIL RIGHTS AS PER 42 U.S.C.§1983

                                                21.

       Plaintiff hereby avers and incorporates by reference each allegation (factual or otherwise) set

forth in paragraphs 1 through 20, as if copied herein in extenso.

                                                22.

       At all times material hereto, the St. Tammany Parish Sheriff’s officers and Smith were acting


                                                 7
       Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 8 of 12




 under the color of state law in their official capacity as law enforcement officers employed by the

 St. Tammany Parish Sheriff’s Office .

                                                    23.

         The afore-described conduct, actions and lack of actions by defendants, the St. Tammany

 Parish Sheriff’s officers and Smith, violated the federally protected rights, privileges and/or

 immunities of plaintiff as secured by the Constitution and laws of the United States, including those

 protections against use of excessive force and detention. The St. Tammany Parish Sheriff’s officers

 used excessive force constituting a violation of the Fourteenth Amendment of the United States

 Constitution.

                                                    24.

         The St. Tammany Parish Sheriff’s Office officers’ infliction of personal injury on plaintiff,

 Louis Trask, deprived Mr. Trask of liberty without due process of law in derogation of his rights

 under the Fourteenth Amendment of the United States Constitution, thereby allowing recovering of

 damages under 42 U.S.C.§ 1983.

                                                    25.

        Plaintiff is informed and believes, and on the basis of such information and belief, alleges that

the St. Tammany Parish Sheriff’s Office and Sheriff Randy Smith, with deliberate indifference, gross

negligence and reckless disregard to the safety, security, and constitutional statutory rights of Plaintiff,

maintained, enforced, tolerated, permitted, acquiesced in , and applied policies, practices or customs

and usages of, among other things:

        a.       Failing to adequately train, supervise and control employees concerning proper police

                 procedure pertaining to detention, arrest, and use of force;


                                                     8
        Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 9 of 12




        b.      Failing to adequately discipline officers involved in this conduct and lack of conduct.

                                                  26.

        Plaintiff is informed and believes, and on the basis of such information and belief, alleges that

the St. Tammany Parish Sheriff’s Office and Sheriff Randy Smith ordered, authorized, acquiesced

in tolerated, permitted or maintained custom and usages permitting the defendants herein to engage

in the unlawful and unconstitutional actions, policies, practices and customs or usages set forth in the

foregoing paragraph. Defendants’ conduct, as alleged herein, constitutes a pattern of constitutional

violations based either on a deliberate plan by defendants or on defendants’ deliberate indifference,

gross negligence or reckless disregard fo the safety, security and rights of Plaintiff.

       CLAIMS BASED ON LOUISIANA STATE LAW - ASSAULT AND BATTERY

                                                  27.

        Plaintiff hereby avers and incorporates by reference each allegation (factual or otherwise) set

forth in the paragraphs 1 through 20, as if copied herein in extenso.

                                                  28.

        At all times material hereto, the St. Tammany Parish Sheriff’s officers were acting within the

course and scope of their employment with the St. Tammany Parish Sheriff’s Office and/or Sheriff

Randy Smith. The St. Tammany Parish Sheriff’s officers tortuously engaged in purposeful lacking

investigation and outrageous conduct, actions and lack of action, by subjecting Plaintiff to an

egregious use of force, detention, arrest, false imprisonment, and violation of Constitution rights and

liberties.

                                                  29.

        The St. Tammany Parish Sheriff’s Office and/or Sheriff Randy Smith are vicariously liable


                                                   9
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 10 of 12




for these tortious acts or omissions by the St. Tammany Parish Sheriff officers pursuant to LSA-

C.C.art 2320 and the doctrine of respondent superior.

                                  COMPENSATORY DAMAGES

                                                   30.

        Plaintiff hereby avers and incorporates by reference each allegation (factual or otherwise) set

forth in paragraphs 1 through 21 as if copied herein in extenso.

                                                   31.

        As a result of the subject incident, Plaintiff sustained legally cognizable damages including:

        a.      Past, present and future physical pain and suffering;

        b.      Past, present and future mental anguish;

        c.      Past, present and future medical expenses;

        d.      Loss of enjoyment of life;

        e.      Humiliation and embarrassment;

        f.      Medical Expenses;

        g.      Wage loss and impairment of earning capacity;

        h.      Loss of opportunity to reestablish custody and visitation with his biological daughter

        i.      Other damages to be proven at the time of trial.

                                                   32.

        Plaintiff is further entitled to an award of punitive damages under 42 U.S. C.§ 1983 due to

defendants’ tortious conduct, actions, and lack of actions resulting from their recklessness or callous

indifference to the federally protected rights of Plaintiff.




                                                   10
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 11 of 12




                                                  33.

       Plaintiff is further entitled to attorney’s fees pursuant to 42 U.S.C.§ 1988.

                                                  34.

       Plaintiff also is entitled to a trial by jury pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure.

       WHEREFORE, plaintiff, LOUIS MARCUS TRASK, prays that after the solidary defendants

have been duly served, citations issued and due proceedings had, there be judgment herein in favor

of plaintiff, LOUIS MARCUS TRASK, and against the solidary defendants, ST. TAMMANY

PARISH SHERIFF’S OFFICE, RANDY SMITH, AND OFFICERS JASON WILSON, DAVID

MAKI AND PRESTON MCCARRA in a principal sum which is sufficient and adequate to justly,

fairly, and legally compensate LOUIS MARCUS TRASK as a result of his injuries, for all pecuniary

and non-pecuniary losses, and general and special damages; punitive damages and attorney fees

together with legal interest thereon from the date of judicial demand and for all costs of these

proceedings.

       Plaintiff further prays for all general and equitable relief as this Court may deem lawful,

necessary, proper, and just and TRIAL BY JURY.




                                                  11
      Case 2:19-cv-12682-GGG-DMD Document 1 Filed 09/19/19 Page 12 of 12




                                          Respectfully submitted by:



                                          ___________________________________
                                          JOHN M. ROBIN, LSBA #11341
                                          ZACHARY D. RHODES, LSBA #38063
                                          CATHERINE M. ROBIN, LSBA #37398
                                          600 COVINGTON CENTER
                                          COVINGTON, LOUISIANA 70433
                                          TELEPHONE: 985-893-0370
                                          FAX: 985-893-2511
                                          johnmrobin@johnmrobinlaw.com

RETURN FOR SERVICE VIA WAIVER OF SERVICE:

ST. TAMMANY PARISH SHERIFF'S OFFICE
701 N. Columbia Street
Covington, LA 70433

RANDY SMITH
St. Tammany Parish Sheriff’s Office
701 N. Columbia Street
Covington, LA 70433
                                      SEE NEXT PAGE

OFFICER JASON D. WILSON
St. Tammany Parish Sheriff’s Office
701 N. Columbia Street
Covington, LA 70433

OFFICER DAVID W. MAKI
St. Tammany Parish Sheriff’s Office
701 N. Columbia Street
Covington, LA 70433

OFFICER PRESTON S. McCARRA
St. Tammany Parish Sheriff’s Office
701 N. Columbia Street
Covington, LA 70433




                                            12
